Exhibit 10.1 AMENDMENT NO. 1 TO EXECUTIVE EMPLOYMENT AGREEMENT This AMENDMENT NO. 1 (“Amendment”) to Executive Employment Agreement (the “Agreement”) is made as of the 1st day of January 2010 between KAMAN CORPORATION, a Connecticut corporation (the “Company”) and NEAL J. KEATING (“Executive”). W I T N E S S E T H: WHEREAS, the Company and the Executive have entered into the Agreement, which was most recently amended and restated as of November 11, 2008; and WHEREAS, the Company and the Executive desire to further amend the Agreement; NOW THEREFORE, in consideration of the foregoing, of the mutual promises contained herein and of the other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: 1.The last sentence of Section 4 (Bonuses) of the Agreement is amended in its entirety to read as follows:“Except as provided under Sections 5A and 8 of the Agreement, the Executive shall receive payments with respect to the plans and programs described in this Section 4 in accordance with the terms of such plans and programs.” 2.A new Section 5A is hereby added to the Agreement: 5A.Recovery of Amounts Related to Mandatory Restatements. a) Right of Recapture.Effective January 1, 2010 and subject to the terms of this section 5A but otherwise notwithstanding any other provision of this Agreement or the terms of any compensation arrangement, plan or program, Executive shall pay the Company a sum equal to the Recapture Amount if, and to the extent that, (i)payment of Incentive Compensation is or was contingent upon the achievement of one or more specified financial performance targets and (ii)the amount of such Incentive Compensation is, or would have been, affected by a Mandatory Restatement that the Company is required to implement that results directly from Executive’s fraudulent or knowing, intentional misconduct. Page 1 b) Definitions.
